DETAILED ACTION
1-5, 7, 9-11, 14, 16, 17, 19, 21-23, 25-29, 32, 41, 45 and 48 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 7, 9-11, 14, 16, 17, 19, 21-23 and 25-27 objected to because of the following informalities:
Claim 1 appears to include typographical error. Specifically, a “to” or “for” is missing from line 3 just after “configured”.
Claims 2-5, 7, 9-11, 14, 16, 17, 19, 21-23 and 25-27 are objected for the same reason as claim 1 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-5, 7, 9-11, 14, 16, 17, 19, 21-23 and 25-27 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 1 recites “…a set of redundant cover printers, each of redundant cover printers in the set being configured to...", and "...a set of redundant book block printers, each of the redundant printers in the set being configured for…” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 1 recites sufficiently definite structure because the structures “…a set of redundant cover printers, each of redundant cover printers in the set being configured to...", and "...a set of redundant book block printers, each of the redundant printers in the set being configured for…”) are described in the specification (Printers 10/12/14, paragraphs 0035-0037) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 1-5, 7, 9-11, 14, 16, 17, 19, 21-23 and 25-27 do not to invoke 35 U.S.C. 112(f) for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 21, 28, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2009/0081000 A1 to Nagasawa et al.

As to claim 1, Dobrovolsky’662 teaches a bookmaking system comprising: 
a set of redundant cover printers (Printers 30-1, 30-2,...30-n), each of redundant cover printers in the set being configured to print a cover page for a book (“...The first printing unit may comprise one or more printers, such as one or more color printers, preferably digital laser printers, for printing the cover. It may further comprise further units for finishing the cover, such as a laminating and/or coating unit. The second printing unit may also comprise one or more printers for printing the book block, either black and white or color digital laser printers. It may further comprise a cutter to cut a continuous web into single sheets and for forming a book block from single sheets, such as a jogger device. Alternatively, the printer may be a single sheet printer, or signatures can be formed by folding a continuous web and then forming them into book blocks...FIGS. 3 and 4 show two principal embodiments of the inventive system. The system comprises a first printing unit 30, which comprises a plurality of printers for printing covers 1 (i.e. n printers 30-1, 30-2,...30-n). The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These stations 50, 52 may also comprise multiple trimmers/binders. The completed book 3 with the cover 1 wrapped around the book block 2 and bound to the spine 2a of the book block 2 is schematically shown at the exit of the trimming station 52...” paragraphs 0018/0038); 
a set of redundant book block printers (Printers 40-1, 40-2,..40-m), each of the redundant printers in the set being configured for printing a corresponding set of pages for a book block of each book (“...The first printing unit may comprise one or more printers, such as one or more color printers, preferably digital laser printers, for printing the cover. It may further comprise further units for finishing the cover, such as a laminating and/or coating unit. The second printing unit may also comprise one or more printers for printing the book block, either black and white or color digital laser printers. It may further comprise a cutter to cut a continuous The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These stations 50, 52 may also comprise multiple trimmers/binders. The completed book 3 with the cover 1 wrapped around the book block 2 and bound to the spine 2a of the book block 2 is schematically shown at the exit of the trimming station 52...” paragraphs 0018/0038); 
a binder (binding station 50) which binds a printed cover page, printed by any one of the set of redundant cover printers, and a corresponding set of printed pages for a book block, printed by any one of Covers and book blocks are automatically delivered to the binding station 50, where they are bound together, preferably with an adhesive. The bound components are then transferred to a trimming unit 52, where excess margins are cut, such that a perfect bound book is formed. The book is then transferred to a processing unit 60 for further processing and shipping...FIG. 7 shows the binding process 500. After initiation of the binding process (step 501), the cover and book block are transferred to the binding unit 50 (steps 502, 503). If the binding unit has more than one binder, the components are transferred to the same binder. Step 503 is shown here to follow step 502, but it is also possible to reverse the order, i.e. have the cover follow the book block. The latter is especially advantageous if there is only a buffer for the covers whereas the book blocks are transferred directly to the binding unit. In step 504 it is checked whether text and cover match, i.e. by automatically comparing labels previously applied to both components. If the components do not match, exception handling is started (step 505). If they match, the binding process continues with measuring the thickness of the book block (step 506), sending product data to the binder (step 507), scoring the cover matching to the thickness 
a transport mechanism (Transfer Unit 42/Transfer Unit 34) connecting each of the set of redundant printers and each of the set of redundant cover printers with the binder; and at least one of: 
a plurality of book block buffers, intermediate the book block printers and the binders, which store the set of printed pages for each book block until the corresponding printed cover page is ready for binding; and 
a cover buffer, intermediate the cover printers (Printers 30-1, 30-2,...30-n/Parallel) and the binders (Stations 50/If the binding unit has more than one binder) which store each printed cover page until the corresponding set of printed pages for the book block Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the manufacture of the book block is initiated only after the manufacture of the cover is completed...Turning back to FIG. 2, a second printing unit 40 is used for printing book blocks. These book blocks are transferred to the binding station 50 via a transfer unit 42. This transfer unit 34, may also have a buffering storage function. In this case, a first-in-first-out function is sufficient. Transfer unit 42 As explained below with reference to FIGS. 3 and 4, only one of the transfer units 34 and 42 of FIG. 2 needs to have buffer/storage function to ensure maximum utilization of the printing units 30, 40. It is however preferred that both transfer units include a storage capacity as this has further benefits with respect to the down-times of the preceding stations. In particular, the printing units 30, 40 do not have to be stopped when the binding station 50 undergoes maintenance if there is a storage with sufficient capacity between each of the printing units 30, 40 and binding station 50...FIG. 3 corresponds to an embodiment of the inventive system in which the book block 2 is the leading (first) component, and the cover 1 is the following (second) component. Here, the book blocks 2 are stored in a RAS 42' until printing (and if applicable further finishing actions like laminating) of the cover 1 is completed...” paragraphs 0033/0035/0037/0040).  
Dobrovolsky’662 is silent with reference to a plurality of cover buffers.
Nagasawa teaches a plurality of cover buffers (a plurality of coversheet stacking trays 31) (“...The sheet bundle applied with adhesive at the adhesive application means 20 is bound to the coversheet, but the feeding of the coversheet will now be explained. The coversheet feeder unit B disposed over the bookbinding unit A is composed of one or a plurality of coversheet stacking trays 31 for stacking sheets (a drawing shows two tiers of stacking trays), pickup means 32 for separating sheets on the coversheet stacking tray 31 into single sheets, and a coversheet feeding path 6 for guiding a sheet from the pickup means 32 to the binding position Y...Special sheets such as thick or coated sheets are prepared as coversheets in the coversheet tray 31. A sheet on the stacking tray is conveyed to the coversheet conveyance path 6 at a control signal sent from the bookmaking unit A. The reason why there is a two-tiered approach to the coversheet stacking trays 31 is that it is possible to prepare different types of coversheets on the trays in advance, so the operator can select the type of coversheet to bind to the sheet bundle from the selected stacker...The configuration of the coversheet conveyance path 6 will now be explained with reference to FIG. 2. The coversheet conveyance path 6 conveys and sets a coversheet from the coversheet tray 31 to the binding position Y established at the intersection of the bookbinding path 5. Particularly, a feature of the unit shown in the drawing is that the length of the coversheet conveyance path 6, in other words the length of the path from the coversheet tray 31 to the binding position Y (L1, not shown) and the length of the path from the inner-leaf tray 2 of the bookbinding path 5 to the binding position Y (L2; not shown) are set to a relationship of L1>L2. To make the unit more compact, the inner-leaf tray 2 and coversheet tray 31 are arranged one above the other, and the length (L1) of the path of the coversheet tray is longer than the length (L2) of the path of the inner-leaf tray 2. This makes a more compact unit possible that conveys a coversheet requiring twice the length of the inner-leaf sheets to the binding position Y...” paragraphs 0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 with the teaching of Nagasawa because the teaching of Nagasawa would improve the system of Dobrovolsky’662 by providing a plurality of buffers for segregating printable documents to allow for better management.

As to claim 2, Dobrovolsky’662 teaches the bookmaking system of claim 1, wherein the set of book block printers includes a set of color printers and a set of monochrome printers, each of the printers in the sets The second printing unit may also comprise one or more printers for printing the book block, either black and white or color digital laser printers. It may further comprise a cutter to cut a continuous web into single sheets and for forming a book block from single sheets, such as a jogger device. Alternatively, the printer may be a single sheet printer, or signatures can be formed by folding a continuous web and then forming them into book blocks...FIGS. 3 and 4 show two principal embodiments of the inventive system. The system comprises a first printing unit 30, which comprises a plurality of printers for printing covers 1 (i.e. n printers 30-1, 30-2,...30-n). The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These 

As to claim 4, Dobrovolsky’662 teaches the bookmaking system of claim 1, wherein the binder includes a plurality of redundant binders (Stations 50/If the binding unit has more than one binder).  

As to claim 5, Dobrovolsky’662 teaches the bookmaking system of claim 1, wherein the transport mechanism includes a first transport path, which conveys printed book block pages for a book between one of the book block printers and one of the book block buffers (“...FIG. 2 shows different manufacturing units of an automated book factory according to the invention as well as the material flow between these units. Covers belonging to one or more books are printed in a first printing unit 30, here a cover printing unit 30 with at least one color printer. The printed covers are then transferred to a finishing unit 32, preferably a laminating unit for laminating the printed cover. The quality of the printed and laminated covers is controlled (as described below with reference to FIG. 6), and if Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the manufacture of the book block is initiated only after the manufacture of the cover is completed...Turning back to FIG. 2, a second printing unit 40 is used for printing book blocks. These book blocks are transferred to the binding station 50 via a transfer unit 42. This transfer unit 34, may also have a buffering storage function. In this case, a first-in-first-out function is sufficient. Transfer unit 42 may be implemented by a conventional band or gripper conveyor... FIG. 3 corresponds to an embodiment of the inventive system in which the book block 2 is the leading (first) component, and the cover 1 is the following (second) component. Here, the book blocks 2 are stored in a RAS 42' until printing (and if applicable further finishing actions like laminating) of the cover 1 is completed...” paragraphs 0033/0035/0040).  
  
As to claim 9, Dobrovolsky teaches the bookmaking system of claim 1, further comprising a plurality of laminators, intermediate the cover page Laminators 52).  

As to claim 10, Dobrovolsky’662 teaches the bookmaking system of claim 9, wherein each of the plurality of laminators is connected, by the transport mechanism, with the binder (Laminators 52).  

As to claim 21, Dobrovolsky’662 teaches the bookmaking system of claim 1, further comprising a control unit and sensors, associated with the transport mechanism, the sensors detecting machine readable identifiers printed on the cover page and at least one of the corresponding set of book block pages and sending respective signals to the control unit (“...As shown in FIG. 4, which shows a slightly different embodiment of the inventive system, a storage unit 34' is preferably a random access storage unit (RAS). This means that components such as covers or book blocks can be extracted from the storage independent of the order of their entry. The RAS may be represented by a plurality of one-item-storage elements, i.e. bags or trays, which are stationary or circled along a closed path of movement. The storage unit and its one-item-storage elements, respectively, can be The computer control system of the inventive system is therefore preferably able to track all components in the system. This enables the control to know the absolute or relative position of each component in order to match together the cover and book block of each particular book. Tracking can be done purely electronically and/or by means of physical labels applied to the book components, i.e. bar codes, transponders, etc. which are read by appropriate reading device...” paragraph 0034).   

As to claim 28, Dobrovolsky’662 teaches a bookmaking method comprising: 
receiving an order for at least one book (“...In all the described embodiments, the printing units or manufacturing units can comprise one or more printers each. In the case of one printer, this printer receives an order (job) relating to a first or second component of a book to be printed, and prints this component subsequently. If the component has more than one page, all required pages are printed sequentially one after the other, or, depending on the format, also side by side on a continuous paper web. The printer is then ready for printing a component of the next book. All components of different books (which may For the first component, the order of printing may correspond to the order of entry of the corresponding order to manufacture a book into the present system. If the printing of the first component fails for some reason, the corresponding printing job is entered again into the first printing/manufacturing unit, i.e. into a first waiting list. The order of printing of the second components corresponds to the order of completion of first components. If the printing of a second component fails for some reason, the corresponding printing job is entered again into the second printing/manufacturing unit (i.e. into a second waiting list)...The same process applies generally if the first or second printing/manufacturing unit comprise more than one printer. The printers work in parallel, which means that a first printer prints a first job of a first waiting list while a second printer prints a subsequent second job of the first waiting list, and so on. It is also possible to split up a job between different printers in order to save time especially with components having a high number of pages...” paragraphs 0016/0017); 
for each book in the order, assigning printing of a cover of the book to an available one of a set of redundant cover printers (“...The first printing unit may comprise one or more printers, such as one or more color printers, preferably digital laser printers, for printing the cover. It may further comprise further units for finishing the cover, such as a laminating and/or coating unit. The second printing unit may also comprise one or more printers for printing the book block, either black and white or color digital laser printers. It may further comprise a cutter to cut a continuous web into single sheets and for forming a book block from single sheets, such as a jogger device. Alternatively, the printer may be a single sheet printer, or signatures can be formed by folding a continuous web and then forming them into book blocks...FIGS. 3 and 4 show two principal embodiments of the inventive system. The system comprises a first printing unit 30, which comprises a plurality of printers for printing covers 1 (i.e. n printers 30-1, 30-2,...30-n). The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These stations 50, 52 may also comprise multiple trimmers/binders. The completed book 3 with the cover 1 
assigning printing of a set of pages for a book block of the book to an available one of a set of redundant book block printers (“...The first printing unit may comprise one or more printers, such as one or more color printers, preferably digital laser printers, for printing the cover. It may further comprise further units for finishing the cover, such as a laminating and/or coating unit. The second printing unit may also comprise one or more printers for printing the book block, either black and white or color digital laser printers. It may further comprise a cutter to cut a continuous web into single sheets and for forming a book block from single sheets, such as a jogger device. Alternatively, the printer may be a single sheet printer, or signatures can be formed by folding a continuous web and then forming them into book blocks...FIGS. 3 and 4 show two principal embodiments of the inventive system. The system comprises a first printing unit 30, which comprises a plurality of printers for printing covers 1 (i.e. n printers 30-1, 30-2,...30-n). The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These stations 50, 52 may also comprise multiple trimmers/binders. The completed book 3 with the cover 1 wrapped around the book block 2 and bound to the spine 2a of the book block 2 is schematically shown at the exit of the trimming station 52...” paragraphs 0018/0038); 
printing the set of pages to form the book block of the book on the available one of the set of redundant book block printers (“...The first printing unit may comprise one or more printers, such as one or more color printers, preferably digital laser printers, for printing the cover. It may further comprise further units for finishing the cover, such as a laminating and/or coating unit. The second printing unit may also comprise one or more printers for printing the book block, either black and white or color digital laser printers. It may further comprise a cutter to cut a continuous web into single sheets and for forming a book block from single sheets, such as a jogger device. Alternatively, the printer may be a single sheet printer, or signatures can be formed by folding a continuous web and then forming them into book blocks...FIGS. 3 and 4 show two principal The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These stations 50, 52 may also comprise multiple trimmers/binders. The completed book 3 with the cover 1 wrapped around the book block 2 and bound to the spine 2a of the book block 2 is schematically shown at the exit of the trimming station 52...” paragraphs 0018/0038); 
printing the cover of the book on the available one of the set of redundant cover printers, without reference to whether the set of pages to form the book block have been printed (“...The first printing unit may comprise one or more printers, such as one or more color printers, preferably digital laser printers, for printing the cover. It may further comprise further units for finishing the cover, such as a laminating and/or coating unit. The second printing unit may also comprise one or more The system comprises a first printing unit 30, which comprises a plurality of printers for printing covers 1 (i.e. n printers 30-1, 30-2,...30-n). The system further comprises a second printing unit 40 for printing book blocks 2, which comprises a plurality of printers (i:e. m printers 40-1, 40-2,..40-m). The numbers of the printers depend on their capacity. For example, there could be more text printers than cover printers, if the printing of a text generally takes longer than production of a cover. Both embodiments further comprise a binding station 50 and a trimming station 52. These stations 50, 52 may also comprise multiple trimmers/binders. The completed book 3 with the cover 1 wrapped around the book block 2 and bound to the spine 2a of the book block 2 is schematically shown at the exit of the trimming station 52...” paragraphs 0018/0038); 
FIG. 2 shows different manufacturing units of an automated book factory according to the invention as well as the material flow between these units. Covers belonging to one or more books are printed in a first printing unit 30, here a cover printing unit 30 with at least one color printer. The printed covers are then transferred to a finishing unit 32, preferably a laminating unit for laminating the printed cover. The quality of the printed and laminated covers is controlled (as described below with reference to FIG. 6), and if the quality is acceptable, the cover enters a transfer unit 34. This transfer unit 34 has a double function. First, it serves to transfer the cover to a binding station 50. Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the manufacture of the book block is initiated only after the manufacture of the cover is completed... FIG. 5 illustrates the cover printing process 300. After the start of the cover printing 301, the data is prepared for printing and the corresponding print job is sent to the cover printing unit 30, i.e. to one of the available printers 30-1, 30-2, . . . 30-n shown in FIG. 3 or 4. If all the printers are busy, the print job is entered into The next sub-processes are printing the cover 303 and finishing the cover 304 (i.e. laminating). To match the book block, the cover may also be pre-trimmed (step 305). The quality of the cover is then checked by a quality check unit, which also works fully automatically (step 306/307). If the quality is not sufficient, the steps 302-306 are repeated, and the bad cover is discarded. If the quality is sufficient, the cover is transferred to the buffer (step 309), and the printing of the text (book block) is initiated (step 401). In further detail, the computer control system receives a signal regarding to the quality of the cover and sends a corresponding signal/order to the text printing unit 40. Cover printing 300 may also include a step (not shown), in which a label is applied to the cover, which enables tracing and matching the components at a later stage...” paragraphs 0033/0041); 
laminating the printed cover page with the available one of the set of redundant laminators (Laminators 52) (“...FIG. 2 shows different manufacturing units of an automated book factory according to the invention as well as the material flow between these units. Covers belonging to one or more books are printed in a first printing unit 30, here a cover printing unit 30 with at least one color printer. The printed covers are then transferred to a finishing unit 32, preferably a laminating unit for laminating the printed cover. The quality of the printed and laminated covers is controlled (as described below with reference to FIG. 6), and if the quality is acceptable, the cover enters a transfer unit 34. This transfer unit 34 has a double function. First, it serves to transfer the cover to a binding station 50. Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the manufacture of the book block is initiated only after the manufacture of the cover is completed... FIG. 5 illustrates the cover printing process 300. After the start of the cover printing 301, the data is prepared for printing and the corresponding print job is sent to the cover printing unit 30, i.e. to one of the available printers 30-1, 30-2, . . . 30-n shown in FIG. 3 or 4. If all the printers are busy, the print job is entered into a waiting list of the printing unit 30. The next sub-processes are printing the cover 303 and finishing the cover 304 (i.e. laminating). To match the book block, the cover may also be pre-trimmed (step 305). The quality of the cover is then checked by a quality check unit, which also works fully automatically (step 306/307). If the quality is not sufficient, the steps 302-306 are repeated, and the bad cover is discarded. If the quality is sufficient, the cover is transferred to the buffer (step 309), 
storing at least one of the laminated printed cover page and the set of printed pages for the book block in a storage buffer (“...FIG. 2 shows different manufacturing units of an automated book factory according to the invention as well as the material flow between these units. Covers belonging to one or more books are printed in a first printing unit 30, here a cover printing unit 30 with at least one color printer. The printed covers are then transferred to a finishing unit 32, preferably a laminating unit for laminating the printed cover. The quality of the printed and laminated covers is controlled (as described below with reference to FIG. 6), and if the quality is acceptable, the cover enters a transfer unit 34. This transfer unit 34 has a double function. First, it serves to transfer the cover to a binding station 50. Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the Turning back to FIG. 2, a second printing unit 40 is used for printing book blocks. These book blocks are transferred to the binding station 50 via a transfer unit 42. This transfer unit 34, may also have a buffering storage function. In this case, a first-in-first-out function is sufficient. Transfer unit 42 may be implemented by a conventional band or gripper conveyor...As explained below with reference to FIGS. 3 and 4, only one of the transfer units 34 and 42 of FIG. 2 needs to have buffer/storage function to ensure maximum utilization of the printing units 30, 40. It is however preferred that both transfer units include a storage capacity as this has further benefits with respect to the down-times of the preceding stations. In particular, the printing units 30, 40 do not have to be stopped when the binding station 50 undergoes maintenance if there is a storage with sufficient capacity between each of the printing units 30, 40 and binding station 50...FIG. 3 corresponds to an embodiment of the inventive system in which the book block 2 is the leading (first) component, and the cover 1 is the following (second) component. Here, the book blocks 2 are stored in a RAS 42' until printing (and if applicable further finishing actions like laminating) of the cover 1 is completed...” paragraphs 0033/0035/0037/0040); 
when the laminated printed cover page and the printed pages for the book block are ready for binding and one of a set of redundant binders is available for binding, retrieving the stored at least6Atty. Dkt. No. 20190117US01-XER3469US01 one of the laminated printed cover page and the set of printed pages from the respective storage buffer (“...FIG. 2 shows different manufacturing units of an automated book factory according to the invention as well as the material flow between these units. Covers belonging to one or more books are printed in a first printing unit 30, here a cover printing unit 30 with at least one color printer. The printed covers are then transferred to a finishing unit 32, preferably a laminating unit for laminating the printed cover. The quality of the printed and laminated covers is controlled (as described below with reference to FIG. 6), and if the quality is acceptable, the cover enters a transfer unit 34. This transfer unit 34 has a double function. First, it serves to transfer the cover to a binding station 50. Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the manufacture of the book block is initiated only after the manufacture of the cover is completed...Turning back to FIG. 2, a second printing unit 40 is used for printing book blocks. These book blocks are transferred to the binding station 50 via a transfer unit 42. This transfer unit 34, may also have a buffering storage function. In this case, a first-in-first-out function is sufficient. Transfer unit 42 may be implemented by a conventional band or gripper conveyor...As explained below with reference to FIGS. 3 and 4, only one of the transfer units 34 and 42 of FIG. 2 needs to have buffer/storage function to ensure maximum utilization of the printing units 30, 40. It is however preferred that both transfer units include a storage capacity as this has further benefits with respect to the down-times of the preceding stations. In particular, the printing units 30, 40 do not have to be stopped when the binding station 50 undergoes maintenance if there is a storage with sufficient capacity between each of the printing units 30, 40 and binding station 50...FIG. 3 corresponds to an embodiment of the inventive system in which the book block 2 is the leading (first) component, and the cover 1 is the following (second) component. Here, the book blocks 2 are stored in a RAS 42' until printing (and if applicable further finishing actions like laminating) of the cover 1 is completed...” paragraphs 0033/0035/0037/0040); and 
Covers and book blocks are automatically delivered to the binding station 50, where they are bound together, preferably with an adhesive. The bound components are then transferred to a trimming unit 52, where excess margins are cut, such that a perfect bound book is formed. The book is then transferred to a processing unit 60 for further processing and shipping...FIG. 7 shows the binding process 500. After initiation of the binding process (step 501), the cover and book block are transferred to the binding unit 50 (steps 502, 503). If the binding unit has more than one binder, the components are transferred to the same binder. Step 503 is shown here to follow step 502, but it is also possible to reverse the order, i.e. have the cover follow the book block. The latter is especially advantageous if there is only a buffer for the covers whereas the book blocks are transferred directly to the binding unit. In step 504 it is checked whether text and cover match, i.e. by automatically comparing labels previously applied to both components. If the components do not match, exception handling is started (step 505). If they match, the binding process continues with measuring the thickness of the book block (step 506), sending product data to the binder (step 507), scoring the cover matching 
Dobrovolsky’662 does not explicitly teach a set of redundant storage buffers.
Nagasawa teaches a set of redundant storage buffers (Inner-Leaf Trays 2/a plurality of coversheet stacking trays 31) (“...The inner-leaf tray 2 disposed in the bookbinding path 5 is composed of a tray that stacks sheets in a bundle; the tray shown in the drawing is substantially horizontally oriented. A trailing edge aligning member 3 that aligns the position of the trailing edge of the sheet and side guides 4a, 4b that align the positions of the sheet sides are provided in the inner-leaf tray 2. It is acceptable for the inner-leaf tray 2 to be fastened to the apparatus frame. However, the drawing shows the tray attached to the apparatus frame to move in up and down directions between a stacking position and a conveyance out position of FIG. 1. As shown in FIG. 2, a gear rack 8 established on a bottom portion of the tray 2 is mated to a pinion 9 of a tray elevator motor Ma. The forward and reverse drives of the tray elevator motor Ma raise and lower the inner-leaf tray 2 between the stacking position (solid lines in FIG. 1) and the conveyance out position (dashed lines in FIG. 1). Therefore, sheets stacked on the inner-leaf tray 2 are lowered in the direction of the arrow a from the stacking position, then are moved in the direction of the arrow b to be transferred to the inner-leaf conveyance means (gripping conveyance means) 10. Note that the symbol 7 in the drawing denotes an opening cover of the inner-leaf tray 2; the cover is openably linked to the apparatus casing by a hinge...The sheet bundle applied with adhesive at the adhesive application means 20 is bound to the coversheet, but the feeding of the coversheet will now be explained. The coversheet feeder unit B disposed over the bookbinding unit A is composed of one or a plurality of coversheet stacking trays 31 for stacking sheets (a drawing shows two tiers of stacking trays), pickup means 32 for separating sheets on the coversheet stacking tray 31 into single sheets, and a coversheet feeding path 6 for guiding a sheet from the pickup means 32 to the binding position Y...Special sheets such as thick or coated sheets are prepared as coversheets in the coversheet tray 31. A sheet on the stacking tray is conveyed to the coversheet conveyance path 6 at a control signal sent from the bookmaking unit A. The reason why there is a two-tiered approach to the coversheet stacking trays 31 is that it is possible to prepare different types of coversheets on the trays in advance, so the operator can select the type of coversheet to bind to the sheet bundle from the selected stacker...The configuration of the coversheet conveyance path 6 will now be explained with reference to FIG. 2. The coversheet conveyance path 6 conveys and sets a coversheet from the coversheet tray 31 to the binding position Y established at the intersection of the bookbinding path 5. Particularly, a feature of the unit shown in the drawing is that the length of the coversheet conveyance path 6, in other words the length of the path from the coversheet tray 31 to the binding position Y (L1, not shown) and the length of the path from the inner-leaf tray 2 of the bookbinding path 5 to the binding position Y (L2; not shown) are set to a relationship of L1>L2. To make the unit more compact, the inner-leaf tray 2 and coversheet tray 31 are arranged one above the other, and the length (L1) of the path of the coversheet tray is longer than the length (L2) of the path of the inner-leaf tray 2. This makes a more compact unit possible that conveys a coversheet requiring twice the length of the inner-leaf sheets to the binding position Y...” paragraphs 0039/0054-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 with the teaching of Nagasawa because the teaching of Nagasawa would improve the system of Dobrovolsky’662 by providing a plurality of buffers for segregating printable documents to allow for better management.

As to claim 29, Dobrovolsky’662 teaches the bookmaking method of claim 28, wherein the order includes a plurality of books and wherein the assigning of the cover pages and sets of book block pages for the books is performed contemporaneously (“...FIG. 5 illustrates the cover printing process 300. After the start of the cover printing 301, the data is prepared for printing and the corresponding print job is sent to the cover printing unit 30, i.e. to one of the available printers 30-1, 30-2, . . . 30-n shown in FIG. 3 or 4. If all the printers are busy, the print job is entered into a waiting list of the printing unit 30. The next sub-processes are printing the cover 303 and finishing the cover 304 (i.e. laminating). To match the book block, the cover may also be pre-trimmed (step 305). The quality of the cover is then checked by a quality check unit, which also works fully automatically (step 306/307). If the quality is not sufficient, the steps 302-306 are repeated, and the bad cover is discarded. If the quality is sufficient, the cover is transferred to the buffer (step 309), and the printing of the text (book block) is initiated (step 401). In further detail, the computer control system receives a signal regarding to the quality of the cover and sends a corresponding signal/order to the text printing unit 40. Cover printing 300 may also include a step (not shown), in which a label is applied to the cover, which enables tracing and matching the components at a later stage...FIG. 6 shows the book block printing process 400. It also shows schematically the book block 2 in different stages of its production. After initiating the printing process (step 401), the print job is started by transferring the print data to the book block printing unit 40 (step 402). The job is entered into a waiting list, if the printing unit 40 is not yet ready for printing. Since a book block generally comprises a plurality of pages, it is preferable to print the pages 5 one after the other on a continuous paper web 4 (step 402). If the format of the pages and the web allows for it, the pages 5 can also be printed side by side on the web 4. The web 4 is then perforated in a longitudinal direction to facilitate folding the web or separating the pages from each other (step 403, perforation 6). To form separate sheets, the web is subsequently cut transversely (transverse cut 7), using a cross cutting unit (step 404). The sheets are folded and stacked to form a signature book block 2 (steps 405, 406). Next, the stack integrity is checked (step 407). If the quality of the stack is rejected, the stack is discarded and the printing (steps 402-406) repeated (step 408). If the stack fulfills the requirements, the book block is transferred directly to the binding station 50, and put into a buffer if the binding station 50 is not yet ready (step 409). The binding process starts as soon as the binding station is ready (step 501)...” paragraphs 0041/0042).  

As to claim 45, Dobrovolsky’662 teaches the bookmaking method of claim 28, further comprising tracking the set of printed pages for the book block and printed cover page with sensors as they are transported between The computer control system of the inventive system is therefore preferably able to track all components in the system. This enables the control to know the absolute or relative position of each component in order to match together the cover and book block of each particular book. Tracking can be done purely electronically and/or by means of physical labels applied to the book components, i.e. bar codes, transponders, etc. which are read by appropriate reading device...” paragraphs 0034).  

Claims 3 and 32 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2009/0081000 A1 to Nagasawa et al. as applied to claims 1 and 28 above, and further in view of U.S. Pub. No. 2017/0068494 A1 to Fukuda et al. 

As to claim 3, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 1, however it is silent with reference to wherein the book block printers each print book block pages 1-up, such that the printed book block pages are not cut between printing and binding.  
Fukuda wherein the book block printers each print book block pages 1-up, such that the printed book block pages are not cut between printing and binding (“...The print category is information that classifies the type of printing (purpose of printing). For example, the print category is information for folding the paper printed by the printing units (image forming apparatuses) Pu1 to Pun into two parts using a post-processing machine (bookbinding printing) or information for cutting the paper printed by the printing units (image forming apparatuses) Pu1 to Pun. In addition, the print category is information regarding how to impose the data of a print source on a print medium (paper). Imposition is to collectively print multiple pages on a sheet of paper (Nup printing). For example, the imposition is to allocate the data of one page of original data to one surface (1up printing) or allocate the data of two pages of original data to one surface (2up printing)... Similar to the print category described above, the output information is information that classifies the type of printing (purpose of printing). As illustrated in FIG. 23, the output information is, for example, 1up printing in which data of one page of original data is allocated to one surface or bookbinding printing in which printed paper is folded into two parts by a post-processing machine...” paragraphs 0070/0182).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Fukuda because the teaching of Fukuda would improve the system of Dobrovolsky’662 and Nagasawa by providing providing a page layout strategy in which single pre-rendered page is composited onto a single page.

As to claim 32, Dobrovolsky’662 teaches the bookmaking method of claim 28, wherein the method includes binding each set of printed pages for a book block into a book without trimming the printed pages before Covers and book blocks are automatically delivered to the binding station 50, where they are bound together, preferably with an adhesive. The bound components are then transferred to a trimming unit 52, where excess margins are cut, such that a perfect bound book is formed. The book is then transferred to a processing unit 60 for further processing and shipping...FIG. 7 shows the binding process 500. After initiation of the binding process (step 501), the cover and book block are transferred to the binding unit 50 (steps 502, 503). If the binding unit has more than one binder, the components are transferred to the same binder. Step 503 is shown here to follow step 502, but it is also possible to reverse the order, i.e. have the cover follow the book block. The latter is especially advantageous if there is only a buffer for the covers whereas the book blocks are transferred directly to the binding unit. In step 504 it is checked whether text and cover match, i.e. by automatically comparing labels previously applied to both components. If the components do not match, exception handling is started (step 505). If they match, the binding process continues with measuring the thickness of the book block (step 506), sending product data to the binder (step 507), scoring the cover matching to the thickness (step 508), binding the components together, especially by applying a hot 
Fukuda teaches the set of book block printers are each configured for printing a set of pages for a book block 1-up (“...The print category is information that classifies the type of printing (purpose of printing). For example, the print category is information for folding the paper printed by the printing units (image forming apparatuses) Pu1 to Pun into two parts using a post-processing machine (bookbinding printing) or information for cutting the paper printed by the printing units (image forming apparatuses) Pu1 to Pun. In addition, the print category is information regarding how to impose the data of a print source on a print medium (paper). Imposition is to collectively print multiple pages on a sheet of paper (Nup printing). For example, the imposition is to allocate the data of one page of original data to one surface (1up printing) or allocate the data of two pages of original data to one surface (2up printing)... Similar to the print category described above, the output information is information that classifies the type of printing (purpose of printing). As illustrated in FIG. 23, the output information is, for example, 1up printing in which data of one page of original data is allocated to one surface or bookbinding printing in which printed paper is folded into two parts by a post-processing machine...” paragraphs 0070/0182).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Fukuda because the teaching of Fukuda would improve the system of Dobrovolsky’662 and Nagasawa by providing providing a page layout strategy in which single pre-rendered page is composited onto a single page.
 
Claims 7, 11, 14, 22, 23, 26 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky’662 (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2009/0081000 A1 to Nagasawa et al. as applied to claims 1 and 28 above, and further in view of U.S. Pub. No. 2007/0008587 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’587).

As to claim 7, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 5, however it is silent with reference to at least one of: 
a first robot, which transfers the printed book block pages for the book from the first transport path to one of the book block buffers; and 
a second robot, which transfers the printed book block pages for the book from the one of the book block buffers to the binder. 
Dobrovolsky’587 teaches at least one of: 
a first robot, which transfers the printed book block pages for the book from the first transport path to one of the book block buffers; and 
a second robot, which transfers the printed book block pages for the book from the one of the book block buffers to the binder (Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’587 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’587 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.
 
As to claim 11, Dobrovolsky’662 the teaches the bookmaking system of claim 10, however it is silent with reference to wherein the transport mechanism includes at least one of:3Atty. Dkt. No. 20190117US01-XER3469US01 a third robot, which transports a printed cover page for a book between one of the laminators and one of the cover buffers; and a fourth robot, which transports a printed cover page for a book between one of the cover buffers and the binder.  
Dobrovolsky’587 teaches wherein the transport mechanism includes at least one of:3Atty. Dkt. No. 20190117US01-XER3469US01 a third robot, which transports a printed cover page for a book between one of the laminators and one of the cover buffers; and a fourth robot, which transports a printed cover page for a book between one of the cover buffers and the binder (Handling Devices 21/22/ 23/24) The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’587 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’587 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.

As to claim 14, Dobrovolsky’662 the teaches the bookmaking system of claim 1, wherein the transport mechanism includes a plurality of transport paths for conveying sets of printed book block pages and printed cover pages (figures 3 and 4).  
Dobrovolsky’587 teaches a plurality of robots for transferring the conveyed printed book block pages and printed cover pages from the respective storage buffers to the binder (Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’587 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’587 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.

As to claim 22, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 1, however it is silent with reference to wherein the transport mechanism transports the set of pages for a book block in the form of a stack of pages, the transport mechanism including a robot with an end effector shaped to support the entire stack while transferring the stack into one of the book block buffers.  
Dobrovolsky’587 teaches wherein the transport mechanism transports the set of pages for a book block in the form of a stack of pages, the transport mechanism including a robot with an end effector shaped to Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’587 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’587 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.

As to claim 23, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 22, however it is silent with reference to wherein the end effector includes a set of tines spaced and shaped to be interdigitated between rollers of a transport path and, optionally, wherein the book block buffers each include a row of spaced, parallel blocks which receive the tines of the end effector between them.  
Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’662 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.

As to claim 26, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 1, however it is silent with reference to wherein the book block buffers are arranged in an array, such that an inlet 
Dobrovolsky’587 teaches wherein the book block buffers are arranged in an array, such that an inlet side of the book block buffers5Atty. Dkt. No. 20190117US01-XER3469US01 is accessible to a first set of robots (Handling Devices 21/22/ 23/24) and an outlet side of the book block buffers is accessible to a second set of robots (Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’587 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’587 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.


Dobrovolsky’587 teaches a plurality of robots for transferring the conveyed printed book block pages and printed cover pages to respective storage buffers and a plurality of robots for transferring the conveyed printed book block pages and printed cover pages from the respective storage buffers to the binder (Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’587 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’587 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2009/0081000 A1 to Nagasawa et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2012/0320407 A1 to Hoarau et al. 

As to claim 16, Dobrovolsky’662 teaches the bookmaking system of claim 1, and optionally an available laminator from a set of laminators for laminating the cover page (Laminators 52).
Hoarau teaches a router which identifies an available one of the set of book block printers for printing the set of pages for the book block, an available one of the set of cover printers for printing the cover for the book (“...Among the routing information 152 that may be conveyed in the job status information 82 may be, for example, an indication that the print job 32 has been picked up from a previous print machine ("Picked-Up") (block 156). That is, once a print job 32 has been processed by a first print machine (e.g., a printing press 16), and needs to be taken by a worker 30 to another print machine (e.g., a cutter 18) to continue in the workflow, a worker 30 may select a user-selectable representation displayed on the slate 34 and/or handheld device 36 that the When the print job 32 has arrived at a next print machine where it is to be processed, the routing information 152 that may be sent in the job status information 82 to the PSP controller 12 may be an indication that the print job 32 is located at the next print machine ("At Device") (block 158). Once the print job 32 has been loaded into the print machine, the routing information 152 of the job status information 82 may be an identification that the print job 32 has been loaded onto the print machine ("Loaded") (block 160)...If, at some point, the print machine where the print job 32 is scheduled to be processed next in the workflow becomes unavailable, the routing information 152 may include, for example, identification that the print machine is no longer available ("Device Unavailable") (block 162). Moreover, other job status information 82 may be sent to the PSP controller 12 other than that particularly shown in the diagram 150 of FIG. 11. For example, the manager 28 and/or a worker 30 may actively send a request to the PSP controller 12 to change the status of a resource or print machine. By way of example, such a change in status may be to enable, disable, increase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Hoarau because the teaching of Hoarau would improve the system of Dobrovolsky’662 and Nagasawa by providing a technique for determining the availability of printing machines.

As to claim 17, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 16, however it is silent with reference to wherein the router identifies an available one of the set of cover printers without considering when the set of book block pages will be printed.  
Hoarau teaches wherein the router identifies an available one of the set of cover printers without considering when the set of book block pages will be printed (“...Among the routing information 152 that may be conveyed in the job status information 82 may be, for example, an indication that the print job 32 has been picked up from a previous print machine ("Picked-Up") (block 156). That is, once a print job 32 has been processed by a first print machine (e.g., a printing press 16), and needs to be taken by a worker 30 to another print machine (e.g., a cutter 18) to continue in the workflow, a worker 30 may select a user-selectable representation displayed on the slate 34 and/or handheld device 36 that the print job 32 has been picked up. Thereafter, the PSP controller 12 may be able to track the time the worker 30 is carrying the print job 32 to the next print machine in the workflow and/or the time the print job 32 is buffered in a staging area. When the print job 32 has arrived at a next print machine where it is to be processed, the routing information 152 that may be sent in the job status information 82 to the PSP controller 12 may be an indication that the print job 32 is located at the next print machine ("At Device") (block 158). Once the print job 32 has been loaded into the print machine, the routing information 152 of the job status information 82 may be an identification that the print job 32 has been loaded onto the print machine ("Loaded") (block 160)...If, at some point, the print machine where the print job 32 is scheduled to be processed next in the workflow becomes unavailable, the routing information 152 may include, for example, identification that the print machine is no longer available ("Device Unavailable") (block 162). Moreover, other job status information 82 may be sent to the PSP controller 12 other than that particularly shown in the diagram 150 of FIG. 11. For example, the manager 28 and/or a worker 30 may actively send a request to the PSP controller 12 to change the status of a resource or print machine. By way of example, such a change in status may be to enable, disable, increase capacity, decrease capacity, change supplies, request maintenance, and so forth. Additionally or alternatively, a worker 30 may request a change in the workflow of the print job 32 or a set of print jobs 32. In such cases, the PSP controller 12 may ask clarifying questions and/or perform a validity check before proceeding...” paragraphs 0060/0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Hoarau because the teaching of Hoarau would improve the system of Dobrovolsky’662 and Nagasawa by providing a technique for determining the availability of printing machines.

As to claim 19, Dobrovolsky’662 teaches the bookmaking system of claim 16, further comprising an order processing component which Second, it serves as a buffer or storage to store the cover until a book block matching this cover is ready for binding. As described in more detail below with reference to FIGS. 5 and 6, the manufacture of the book block is initiated only after the manufacture of the cover is completed...” paragraph 0033).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky’662 (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2009/0081000 A1 to Nagasawa et al. as applied to claim 1 above, and further in view of U.S. Pub. No. U.S. Pub. No. 2007/0008587 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’587) and further in view of U.S. Pub. No. 2013/0236269 A1 to Watanabe et al.

As to claim 25, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 1, however it is silent with reference to wherein the book block buffers include an inlet slot which is sized to receive a stack of pages for a book block from a first robot of the transport mechanism and an outlet slot, spaced from the inlet slot which is sized to furnish the stack of pages to a second robot of the transport mechanism.  
Dobrovolsky’587 wherein the book block buffers include an inlet slot to receive a stack of pages for a book block from a first robot of the transport mechanism and an outlet slot, spaced from the inlet slot to furnish the stack of pages to a second robot of the transport mechanism (Handling Devices 21/22/ 23/24) (“...The transfer station 1 further comprises handling devices 21, 22, 23, 24 arranged on both sides of the shelve 19. The handling devices 21 and 22 are provided on one side of the shelve 19 and are travelling along a linear track 25 extending in the longitudinal direction of the shelve 19. The handling devices 23 and 24 are located on the other side of the shelve 19 and are also travelling along a linear track 26 extending in the longitudinal direction of the shelve 19. Each handling device 21, 22, 23, 24 is provided with a drive system (not shown) for moving the associated handling device 21, 22, 23, 24 along the track 25, 26, respectively..It is evident that only one handling device or even more than two handling devices can be arranged on each side of the shelve 19...The handling devices 21, 22, 23, 24 take over the printed products at an infeeding location 2, 12 or at a receiving location 15, move the products within the transfer station 1 and release the products at a removal location 6, 17 or at an outfeeding location 14. If a buffering or storing of a product is required, the handling devices 21, 22, 23, 24 place the product into a storage location 20 of the shelve 19 and remove the stored products from the shelve 19...Each handling device 21, 22, 23, 24 is provided with at least one releasable gripper for seizing the printed products... If required the products are temporarily stored or buffered in the shelve 19 between the various processing operations or after the infeeding or before the removal. The transport of the products within the transfer station 1 is taken over by the handling devices 21, 22, 23 and 24 as explained earlier...” paragraphs 0042-0045/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Dobrovolsky’587 because the teaching of Dobrovolsky’587 would improve the system of Dobrovolsky’662 and Nagasawa by providing a machine programmable (Robot) by a computer and capable of carrying out a complex series of actions automatically.
Watanabe teaches wherein the book block buffers that is sized (“...The sheet feed unit 210 includes one or multiple trays T1 to Tn (where n is a natural number). The sheet feed unit 210 extracts a printing medium from a tray which stores a designated printing medium (printing sheet), and feeds the printing medium to the image forming unit 208 or the transport unit. For example, the trays T1 to Tn may include a tray for each sheet size (for example, A3, A4, or the like), a tray for colored sheets, and the like. The sheet feed unit 210 may be embedded in the printer 20 or may be provided outside the printer 20...” paragraph 0049).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2009/0081000 A1 to Nagasawa et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2007/0147867 A1 to Sekiya

As to claim 27, Dobrovolsky’662 as modified by Nagasawa teaches the bookmaking system of claim 1, however it is silent with reference to wherein the book block buffers include a first set of redundant book block buffers which are each configured to receive a stack of monochrome pages for a book block and a second set of redundant book block buffers which are each configured to receive a stack of color pages for a book block.  
Recording Paper Sheet Containing Trays141/142/143/144) include a first set of redundant book block buffers which are each configured to receive a stack of monochrome pages for a book block and a second set of redundant book block buffers (Recording Paper Sheet Containing Trays 41/42/43/44) which are each configured to receive a stack of color pages for a book block (“...In those trays, the first recording paper sheet containing tray 41 and the second recording paper sheet containing tray 42 have the same configuration and the same size, and the third recording paper sheet containing tray 43 and the fourth recording paper sheet containing tray 44 have the same configuration and the same size. The longitudinal lengths of the third recording paper sheet containing tray 43 and the fourth recording paper sheet containing tray 44 is substantially same as the length from the front end of the first recording medium containing portion to the back end of the second recording medium containing portion. The widths of the above recording paper sheet containing trays 41, 42, 43, and 44 are all same. Each of the above recording paper sheet containing trays 41, 42, 43, and 44 is able to be attached to and detached from the interior of the color image recording apparatus 1 through the side (the face closer to the reader in FIG. 4) of the color image recording apparatus 1...The monochrome monochrome image recording apparatus 2 records monochrome characters, figures, etc., onto the recording paper sheets P. In FIG. 3, the monochrome image recording apparatus 2 comprises a monochrome image forming unit 60, a fusing unit 63, a first recording paper sheet containing tray141, a second recording paper sheet containing tray 142, a third recording paper sheet containing tray 143, a fourth recording paper sheet containing tray 144, a horizontal feed transporting path 151, a horizontal eject transporting path 152, a first vertical transporting path 153, a second vertical transporting path 154, a third vertical transporting path 155, a horizontal return transporting path 156, and an ejection containing tray 157 that contains the recording paper sheets of monochrome images that have been image-processed...” paragraphs 0067/0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Nagasawa with the teaching of Sekiya because the teaching of Sekiya would improve the system of Dobrovolsky’662 and Nagasawa by providing a technique for organizing printable objects in bins or trays based their colors so as to allow for seamless printing and binding process. 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0028662 A1 to Dobrovolsky (hereinafter referred to Dobrovolsky’662) in view of U.S. Pub. No. 2012/0320407 A1 to Hoarau et al. and further in view of U.S. Pub. No. 2013/0236269 A1 to Watanabe et al.

As to claim 48, Dobrovolsky’662 teaches a control unit for a bookmaking system comprising: 
an order reception component which receives an order for at least one book to be printed (“...In all the described embodiments, the printing units or manufacturing units can comprise one or more printers each. In the case of one printer, this printer receives an order (job) relating to a first or second component of a book to be printed, and prints this component subsequently. If the component has more than one page, all required pages are printed sequentially one after the other, or, depending on the format, also side by side on a continuous paper web. The printer is then ready for printing a component of the next book. All components of different books (which may have an identical or different content) to be manufactured are printed sequentially one after the other. For the first component, the order of printing may correspond to the order of entry of the corresponding order to manufacture a book into the present system. If the printing of the first component fails for some reason, the corresponding printing job is entered again into the first printing/manufacturing unit, i.e. into a first waiting list. The order of printing of the second components corresponds to the order of completion of first components. If the printing of a second component fails for some reason, the corresponding printing job is entered again into the second printing/manufacturing unit (i.e. into a second waiting list)...The same process applies generally if the first or second printing/manufacturing unit comprise more than one printer. The printers work in parallel, which means that a first printer prints a first job of a first waiting list while a second printer prints a subsequent second job of the first waiting list, and so on. It is also possible to split up a job between different printers in order to save time especially with components having a high number of pages...” paragraphs 0016/0017); 
an order processing component which identifies book block pages and a cover page for each book in the order (“...In all the described embodiments, the printing units or manufacturing units can comprise one or more printers each. In the case of one printer, this printer receives an order (job) relating to a first or second component of a book to be printed, and prints this component subsequently. If the component has more than one page, all required pages are printed sequentially one after the other, or, depending on the format, also side by side on a continuous paper web. The printer is then ready for printing a component of the next book. All components of different books (which may have an identical or different content) to be manufactured are printed sequentially one after the other. For the first component, the order of printing may correspond to the order of entry of the corresponding order to manufacture a book into the present system. If the printing of the first component fails for some reason, the corresponding printing job is entered again into the first printing/manufacturing unit, i.e. into a first waiting list. The order of printing of the second components corresponds to the order of completion of first components. If the printing of a second component fails for some reason, the corresponding printing job is entered again into the second printing/manufacturing unit (i.e. into a second waiting list)...The same process applies generally if the first or second printing/manufacturing unit comprise more than one printer. The printers work in parallel, which means that a first printer prints a first job of a first waiting list while a second printer prints a subsequent second job of the first waiting list, and so on. It is also possible to split up a job between different printers in order to save time especially with components having a high number of pages...” paragraphs 0016/0017); 
a tracking component which tracks the locations of printed book block pages and cover pages (“...As shown in FIG. 4, which shows a slightly different embodiment of the inventive system, a storage unit 34' is preferably a random access storage unit (RAS). This means that components such as covers or book blocks can be extracted from the storage independent of the order of their entry. The RAS may be represented by a plurality of one-item-storage elements, i.e. bags or trays, which are stationary or circled along a closed path of movement. The storage unit and its one-item-storage elements, respectively, can be accessed in a fully automated way. The computer control system of the inventive system is therefore preferably able to track all components in the system. This enables the control to know the absolute or relative position of each component in order to match together the cover and book block of each particular book. Tracking can be done purely electronically and/or by means of physical labels applied to the book components, i.e. bar codes, transponders, etc. which are read by appropriate reading device...” paragraph 0034); and 
a processor which implements the order reception component, order processing component, and tracking component (“...A computer control system 10 initiates and controls all processes. The flow of information between the computer control system 10 and the different processes and the respective units carrying out these processes is schematically indicated by double arrows... FIG. 7 shows the binding process 500. After initiation of the binding process (step 501), the cover and book block are transferred to the binding unit 50 (steps 502, 503). If the binding unit has more than one binder, the components are transferred to the same binder. Step 503 is shown here to follow step 502, but it is also possible to reverse the order, i.e. have the cover follow the book block. The latter is especially advantageous if there is only a buffer for the covers whereas the book blocks are transferred directly to the binding unit. In step 504 it is checked whether text and cover match, i.e. by automatically comparing labels previously applied to both components. If the components do not match, exception handling is started (step 505). If they match, the binding process continues with measuring the thickness of the book block (step 506), sending product data to the binder (step 507), scoring the cover All actions described with respect to FIG. 5-7 are performed under the control of the computer control system 10. The computer control system 10 may be represented by a central computer or represented by a plurality of decentralized control units, i.e. control units belonging to the different units...” paragraphs 0031/0044).
Dobrovolsky’662 is silent with a router which assigns the book block pages for each book to a respective one of a set of redundant book block printers, assigns the cover page for each book to a 8Atty. Dkt. No. 20190117US01-XER3469US01 respective one of a set of cover printers and assigns storage buffers to the printed book blocks and cover pages from respective sets of redundant book block and cover page storage buffers which store printed book block pages and cover pages until a binder is available for binding.
Hoarau teaches a router which assigns the book block pages for each book to a respective one of a set of redundant book block printers, assigns the cover page for each book to a8Atty. Dkt. No. 20190117US01-XER3469US01 respective one of a set of cover Among the routing information 152 that may be conveyed in the job status information 82 may be, for example, an indication that the print job 32 has been picked up from a previous print machine ("Picked-Up") (block 156). That is, once a print job 32 has been processed by a first print machine (e.g., a printing press 16), and needs to be taken by a worker 30 to another print machine (e.g., a cutter 18) to continue in the workflow, a worker 30 may select a user-selectable representation displayed on the slate 34 and/or handheld device 36 that the print job 32 has been picked up. Thereafter, the PSP controller 12 may be able to track the time the worker 30 is carrying the print job 32 to the next print machine in the workflow and/or the time the print job 32 is buffered in a staging area. When the print job 32 has arrived at a next print machine where it is to be processed, the routing information 152 that may be sent in the job status information 82 to the PSP controller 12 may be an indication that the print job 32 is located at the next print machine ("At Device") (block 158). Once the print job 32 has been loaded into the print machine, the routing information 152 of the job status information 82 may be an identification that the print job 32 has been loaded onto the print machine ("Loaded") (block 160)...If, at some point, the print machine where the print job 32 is scheduled to be processed next in the workflow becomes unavailable, the routing information 152 may include, for example, identification that the print machine is no longer available ("Device Unavailable") (block 162). Moreover, other job status information 82 may be sent to the PSP controller 12 other than that particularly shown in the diagram 150 of FIG. 11. For example, the manager 28 and/or a worker 30 may actively send a request to the PSP controller 12 to change the status of a resource or print machine. By way of example, such a change in status may be to enable, disable, increase capacity, decrease capacity, change supplies, request maintenance, and so forth. Additionally or alternatively, a worker 30 may request a change in the workflow of the print job 32 or a set of print jobs 32. In such cases, the PSP controller 12 may ask clarifying questions and/or perform a validity check before proceeding...” paragraphs 0060/0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 with the teaching of Hoarau because the teaching of Hoarau would improve the system of Dobrovolsky’662 by providing a technique for determining the availability and usability of printing machines.
Watanabe teaches assigns storage buffers to the printed book blocks and cover pages from respective sets of redundant book block and cover The sheet feed unit 210 includes one or multiple trays T1 to Tn (where n is a natural number). The sheet feed unit 210 extracts a printing medium from a tray which stores a designated printing medium (printing sheet), and feeds the printing medium to the image forming unit 208 or the transport unit. For example, the trays T1 to Tn may include a tray for each sheet size (for example, A3, A4, or the like), a tray for colored sheets, and the like. The sheet feed unit 210 may be embedded in the printer 20 or may be provided outside the printer 20... The transport unit 306 transports a printed sheet transported from the sheet feeding device 50 to the tray 308 for a cover or the accumulation tray 310 of the bookbinding device 30, or transports the printed sheet to the post-processing device 40. For example, when a printed sheet transported from the sheet feeding device 50 is a cover page, the transport unit 306 transports the printed sheet to the tray 308 for a cover, and when a printed sheet which is transported from the sheet feeding device 50 is a post-processing unnecessary page or a post-processing necessary page and post-processing is completed, the transport unit 306 transport the printed sheet to the accumulation tray 310. When a printed sheet which is transported from the printer 20 is a post-processing necessary page and post-processing is not yet completed, the transport unit 306 sends the printed sheet to the post-processing device 40...The tray 308 for a cover is a tray which accumulates a medium (paper) as a cover for bookbinding...The accumulation tray 310 is a tray which accumulates media (papers) as text for bookbinding...The bookbinding unit 312 performs bookbinding with a medium accumulated in the tray 308 for a cover as a cover page and media accumulated in the accumulation tray 310 as text (a sheet bundle for text). A specific flow of bookbinding is as described above, and thus description thereof will not be repeated...” paragraphs 0049/0062-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dobrovolsky’662 and Hoarau with the teaching of Watanabe because the teaching of Watanabe would improve the system of Dobrovolsky’662 and Hoarau by providing a plurality of buffers for segregating printable documents to allow for better management.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194